In the Supreme Court of Georgia



                                Decided: April 19, 2021


               S21A0141. GOBERT v. THE STATE.


     BETHEL, Justice.

     In May 2016, a Walker County jury found Michael James

Gobert guilty of felony murder and other crimes in connection with

the shooting death of Johnny Montgomery and the aggravated

assaults of Edrius Putnam and Deisman Harrison. On appeal,

Gobert argues that the evidence presented at his trial was

insufficient to sustain his convictions; the trial court erred by

excluding Gobert from bench conferences; the trial court erred by

failing to require the court reporter to transcribe jury selection and

the charge conference; and the trial court erred by failing to rebuke

the prosecutor for allegedly improper statements made during

closing argument or grant a mistrial. For the reasons set forth
below, we affirm. 1

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. At around 8:00

p.m. on October 19, 2015, Nicole Carroll, Gobert’s adult step-

daughter, invited both Harrison and Montgomery over to her mobile

home, which was adjacent to Gobert’s home and on his property.

Harrison and Montgomery invited Putnam to join them, and the

three men arrived at Carroll’s mobile home together. Upon their




      1 The crimes occurred on October 29, 2015. On January 5, 2016, a Walker
County grand jury indicted Gobert on 11 counts: malice murder of Montgomery
(Count 1); felony murder of Montgomery (Count 2); aggravated assault of
Montgomery (Count 3); two counts of aggravated assault of Putnam (Counts 4
and 5, respectively); aggravated assault of Harrison (Counts 6); and five counts
of possession of a firearm during the commission of a felony (Counts 7-11). At
a jury trial held from May 23 to 27, 2016, Gobert was found not guilty on
Counts 1 and 7 but guilty of the remaining counts. The trial court sentenced
Gobert to life in prison without the possibility of parole on Count 2, 20 years
each on Counts 4 and 6, to be served concurrently with Count 2; and five years
each on Counts 8, 10, and 11, to be served consecutively to Count 2. For
purposes of sentencing, Count 3 merged with Count 2, and Count 9 merged
with Count 8. Due to a scrivener’s error, in its original sentencing order, the
trial court erroneously entered a sentence on Count 5. However, the trial court
amended its sentencing order to remove the sentence for Count 5 as it should
have merged into the felony murder count. On July 5, 2016, Gobert filed a
timely motion for new trial, which he later amended. The trial court denied the
amended motion on July 18, 2019. Gobert filed a notice of appeal on July 26,
2019. This case was docketed in this Court to the term commencing in
December 2020 and submitted for a decision on the briefs.
                                       2
arrival,   the   group   began   drinking   alcohol,   and   Harrison,

Montgomery, and Carroll began to engage in sexual activity as a

group, as they had done on prior occasions. After Harrison and

Montgomery exited Carroll’s bedroom, Putnam entered and began

having sex with Carroll. However, Carroll did not permit Putnam to

continue their sexual activity. Putnam then became angry with

Carroll, called her a “b****,” pushed her, and grabbed her throat.

     Upon hearing the commotion in the bedroom, Harrison and

Montgomery entered to assist Carroll and “de-escalate the

situation.” Harrison and Montgomery grabbed Putnam and tried to

remove him from Carroll’s home. Putnam, however, resisted. He

continued punching at Carroll, so she hit him with a pool cue. When

Montgomery and Harrison finally got Putnam outside the home,

Putnam picked up a dehumidifier on Carroll’s porch and threw it at

Carroll, striking her in the face.

     Harrison and Montgomery managed to get Putnam into

Montgomery’s car with the intention of leaving the property.

Montgomery sat in the driver’s seat. As the car began pulling away,

                                     3
Gobert and his wife emerged from their home next door, having

heard the disturbance at Carroll’s home. Upon exiting his home,

Gobert began firing toward the occupants of the car. As Montgomery

tried to drive away, Gobert continued firing. The car hit a shed on

Gobert’s property and became stuck.

     Putnam exited the car and ran into the woods after the car

crashed into the shed, but Harrison and Montgomery were unable

to escape. After Gobert began firing at the vehicle, Harrison hid

behind a child’s car seat in the backseat. He heard Montgomery say,

“I’ve been shot,” before Montgomery slumped down over the steering

wheel.

     Harrison then saw Gobert run toward the car carrying a gun.

When he reached the car, Gobert pointed the gun at Harrison and

instructed him to get out and get on his knees. Harrison said,

“Please don’t kill me, sir,” and then asked Gobert if Montgomery was

okay. Gobert replied that Montgomery was unconscious and may not

be alive. Gobert held Harrison at gun point until law enforcement

officers arrived. While holding Harrison at gunpoint on the ground,

                                 4
Gobert told him, “I should shoot you, n*****.”

     Four neighbors reported hearing gunshots. After the shooting,

Misty Sanchez and another neighbor, William Swisher, heard

Harrison “beg for his life.” Another neighbor called 911.

     When police officers arrived in response to the call, they found

Gobert and his wife holding handguns and standing over Harrison,

who was on his hands and knees. Officers also noticed that the car

that had struck the shed was still running. Harrison advised the

police officers that Montgomery was inside the car. The police

officers then found Montgomery slumped over the center console

with a gunshot wound to the head. He later died in the ambulance

on the way to the hospital.

     As officers were attending to Montgomery, Putman emerged

from the woods behind the property, shouting, “I’m a fireman. Don’t

shoot!” Officers noticed that Putnam was walking with a limp. The

police later learned that Putnam had been shot in the leg when he

was a passenger in the car, but a key in his pocket had redirected

the bullet, leaving him with only a minor leg injury.

                                  5
      At the scene, the officers also spoke with Carroll, who had

“bloody marks” on her face. During their investigation, the officers

opened the door to the police car where Gobert was being detained.

Before the officers said anything to him, Gobert said, “My life is over,

and I messed up.” After receiving Miranda 2 warnings and signing

an acknowledgement and waiver of his rights at the police station,

Gobert told detectives that earlier in the evening he awoke to voices

outside. He looked out and saw “a black man” arguing with Carroll.

Gobert told the police that he yelled, “Halt or I’ll shoot,” and that

Putnam responded, “If you shoot me, you’ll get the murder charge.”

Gobert responded to Putnam, “I don’t think so, you came onto my

property starting this trouble.”

      Gobert admitted that he shot at the car several times. When

asked why, he said that when he fired at the car, he did not know if

Carroll had been injured or know any details of the argument. He

told the detectives that he shot at the people in the car because,



      2   See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
                                     6
“they were trespassing and causing trouble.”

     Gobert asserts that the evidence was insufficient to support his

convictions for the felony murder of Montgomery and the aggravated

assaults of Putnam and Harrison. When evaluating the sufficiency

of the evidence to support a conviction, “the relevant question is

whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.”

(Emphasis omitted.) Jackson v. Virginia, 443 U. S. 307, 319 (III) (B)

(99 SCt 2781, 61 LE2d 560) (1979). On appeal, “this Court does not

reweigh the evidence or resolve conflicting testimony.” Mosby v.

State, 300 Ga. 450, 452 (1) (796 SE2d 277) (2017).

     (a) Gobert first challenges the sufficiency of the evidence as to

his conviction for felony murder. Gobert was convicted of the felony

murder   of   Montgomery     predicated   on   aggravated    assault.

Specifically, Count 2 of the indictment alleged that Gobert caused

Montgomery’s death while in the commission of aggravated assault

by shooting Montgomery in the head. Although the trial court

                                  7
properly merged the underlying aggravated assault count (Count 3)

for sentencing, we must consider whether the evidence presented at

trial was sufficient to support a finding that Gobert committed the

aggravated assault because it was the predicate felony for the felony

murder. See Casey v. State, ____ Ga. ____ (1) (851 SE2d 550, 552-

553) (2020).

     OCGA § 16-5-1 (c) provides that “[a] person commits the offense

of murder when, in the commission of a felony, he or she causes the

death of another human being irrespective of malice.” OCGA § 16-5-

21 (a) (2) provides, in relevant part, that “[a] person commits the

offense of aggravated assault when he or she assaults . . . [w]ith a

deadly weapon[.]” As relevant here, a person commits an assault

when he or she “[a]ttempts to commit a violent injury to the person

of another[.]” OCGA § 16-5-20 (a).

     Eyewitness testimony established that, after Gobert emerged

from his home, he shot numerous times into the car occupied by

Montgomery, Harrison, and Putnam. Gobert admitted shooting at

the men that night, and witnesses at the scene testified that he

                                 8
yelled a threat at them after opening fire. Montgomery was struck

in the head by one of the shots and later died.

     Gobert argues that the evidence was insufficient in light of the

evidence that he acted in self-defense, defense of others, and defense

of his property. “When a defendant effectively raises an affirmative

defense such as self-defense the State bears the burden of disproving

the asserted defense beyond a reasonable doubt.” Mosby v. State, 300

Ga. 450, 451 (1) (796 SE2d 277) (2017). The State presented evidence

that Gobert was not in a position to determine whether and to what

extent Carroll was in danger and other evidence that “undermined

[Gobert’s] claim of self-defense.” Martin v. State, 306 Ga. 538, 541

(1) (832 SE2d 402) (2019). Further, Gobert shot at the car while the

three men were fleeing, and neither Carroll nor the Goberts were in

any danger or any imminent threat of harm at that point. See OCGA

§ 16-3-21 (a) (stating that a person is “justified” in using deadly force

“only if he or she reasonably believes that such force is necessary to

prevent death or great bodily injury to himself or herself or a third

party[.]”); see also OCGA § 16-3-23 (defining defense of habitation).

                                   9
Gobert’s arguments in this regard, like his arguments concerning

the reliability of the police investigation and quality of the State’s

evidence, were matters within the province of the jury to consider

and decide. See Lowery v. State, 310 Ga. 360, 360 (1) (a) (851 SE2d

538) (2020); see also Ferguson v. State, 297 Ga. 342, 344 (1) (733

SE2d 749) (2015) (jury was authorized to disbelieve defendant’s self-

defense theory).

     Accordingly, this evidence was sufficient to authorize a rational

trier of fact to find Gobert guilty of aggravated assault and the felony

murder of Montgomery predicated on that aggravated assault. See

Jackson, 442 U. S. at 319 (III) (B); see also Dunbar v. State, 263 Ga.

769, 769 (1) (438 SE2d 356) (1994).

     (b) Gobert also challenges the sufficiency of the evidence

presented at trial as to the aggravated assaults of Putnam (Count 4)

and Harrison (Count 6). As with the evidence supporting Gobert’s

conviction for felony murder predicated on the assault of

Montgomery, the evidence presented was sufficient to support the

jury’s verdicts on these counts of aggravated assault.

                                  10
      Count 4 alleged that Gobert committed an aggravated assault

against Putnam by shooting him in the right leg. Count 6 alleged

that Gobert committed an aggravated assault against Harrison by

firing a gun in his direction. As to both counts, the jury heard

evidence that Gobert fired multiple shots into the car where Putnam

and Harrison were riding and that one of those shots hit Putnam’s

leg. Thus, the evidence presented at trial was sufficient to support

the jury’s verdicts as to the aggravated assaults of Putnam and

Harrison. Accordingly, this enumeration of error fails. 3

      2. Gobert also contends that the trial court erred by failing to

include Gobert in bench conferences that Gobert’s attorney

attended. We disagree.

      Before the first bench conference in the jury selection process

after Gobert’s case had been called for trial, the trial court stated the




      3 Gobert has not challenged the sufficiency of the evidence presented in
regard to the three counts of possession of a firearm during the commission of
a felony for which he was found guilty and sentenced. Because this case was
docketed to this Court’s term commencing in December 2020, we do not review
the sufficiency of the evidence as to those counts sua sponte. See Davenport v.
State, 309 Ga. 385, 399 (4) (846 SE2d 83) (2020).
                                      11
following: “Let’s take that up, up here. Mr. Dunn, your client’s

always welcome up here just so you know.” Dunn, Gobert’s trial

counsel, responded, in Gobert’s presence, “Mr. Gobert, the defendant

is staying here, Your Honor.” The court then stated, “All right. Noted

for the record.” The court then conducted four additional bench

conferences with potential jurors, Gobert’s trial counsel, the

prosecutor, and a court reporter, which resulted in the dismissal of

some potential jurors. Gobert made no objection at trial to his

absence from any of those bench conferences but now asserts on

appeal that it was error to exclude him.

     A defendant has a right to be present at critical stages of the

criminal proceeding against him. See Huff v. State, 274 Ga. 110, 111

(2) (549 SE2d 370) (2001). “[P]roceedings at which the jury

composition is selected or changed are critical stages at which the

defendant is entitled to be present.” (Citation and punctuation

omitted.) Zamora v. State, 291 Ga. 512, 518 (7) (b) (731 SE2d 658)

(2012). However, “the right to be present belongs to the defendant,

and he is free to relinquish it if he so chooses.” (Citation omitted.)

                                 12
Burney v. State, 299 Ga. 813, 820 (3) (b) (792 SE2d 354) (2016). A

defendant

     may personally waive his right to be present at a stage in
     the trial, or counsel may waive this right for the
     defendant. But in order for the waiver of counsel to be
     binding on the defendant, it must be made in his presence
     or by his express authority, or be subsequently acquiesced
     in by him.

(Citation and punctuation omitted.) Pennie v. State, 271 Ga. 419,

421 (2) (520 SE2d 448) (1999). Gobert was present in court both

when the trial court invited him to “always” join his counsel at bench

conferences and when his attorney waived his presence at such

conferences, and he did not voice any objection to his counsel’s

statement. Nor did he or his counsel ever seek his inclusion in any

of the subsequent bench conferences of which Gobert now complains

on appeal. Thus, his right to be present was waived, and this

enumeration of error fails.

     3. Gobert also contends that the trial court erred when it failed

to instruct the court reporter to transcribe jury selection and the

charge conference. However, the record shows that jury selection


                                 13
and the charge conference were, in fact, transcribed and recorded,

including individual queries with potential jurors. Accordingly, this

claim provides no basis for reversal.

     4. Gobert also argues that the trial court erred when it failed

to either grant his motion for mistrial or rebuke the prosecutor in

accordance with OCGA § 17-8-75 when the prosecutor, in the

presence of the jury, referenced the reasons behind a witness’s

unavailability to testify. For the reasons explained below, we

conclude that, even if the trial court committed error by not rebuking

the prosecutor, any such error was harmless. We also conclude that

the trial court did not abuse its discretion by not granting a mistrial.

     During the defense’s closing argument, Gobert’s counsel

commented on the fact that the State did not call Putnam as a

witness. In response, during its closing argument, the State

remarked that “Putnam is a defendant in state court. I can’t put him

up on the stand.” Outside the presence of the jury, Gobert’s counsel

objected to this statement and moved for a mistrial on the ground



                                  14
that the State was arguing matters not in evidence. 4 The State

claimed it was responding to Gobert’s argument about the fact that

the State had not called Putnam to testify. The trial court noted that

the defense had opened the door to the State’s argument and that

Putnam had invoked his right against self-incrimination. The trial

court then denied the motion for mistrial and brought the jury back

in to provide an explanation for what occurred. Before the trial court

instructed the jury, Gobert’s counsel stated that he would object to

any instruction and renewed his motion for mistrial. The trial court

replied that it would allow Gobert to have a standing objection to

what the trial court told the jury. The trial court then instructed the

jury that “self-incrimination issues get very tangled” and that if

either the State or the defense had called a witness, the witness had

the right against self-incrimination, and if the witness chose to

assert that right, the jury would not hear testimony from that


      4  Even though closing arguments were not transcribed, the court
reporter recorded Gobert’s objection to the prosecutor’s remark, the discussion
of the remark with the court, the subsequent motion for mistrial, and the
court’s ruling and curative instruction to the jury. Neither party disputes the
content of the remarks made during either side’s closing argument.
                                      15
witness. The trial court also emphasized that what lawyers said

during opening and closing remarks is not evidence.

     (a) Gobert claims that the trial court erred by failing to rebuke

the prosecutor, as required by OCGA § 17-8-75, which provides:

     Where counsel in the hearing of the jury makes
     statements of prejudicial matters which are not in
     evidence, it is the duty of the court to interpose and
     prevent the same. On objection made, the court shall also
     rebuke the counsel and by all needful and proper
     instructions to the jury endeavor to remove the improper
     impression from their minds; or, in his discretion, he may
     order a mistrial if the prosecuting attorney is the offender.

     However, even assuming that the trial court erred by failing to

rebuke counsel, any such error was harmless. See Dobbins v. State,

309 Ga. 163, 168 (3) (844 SE2d 814) (2020) (trial court error under

OCGA § 17-8-75 analyzed for harmless error). As discussed above,

the evidence of Gobert’s guilt was strong, and his justification

defenses were weak and unsupported. Moreover, the trial court

instructed the jury both before opening statements and after closing

arguments that the lawyers’ statements were not evidence. See

Dobbins, 309 Ga. at 168-169 (3) (explaining that even assuming that


                                  16
the trial court erred in not rebuking the prosecutor under OCGA §

17-8-75, any such error was harmless because of the strong evidence

against the defendant and the trial court’s instructions that closing

argument is not evidence); see also Fleming v. State, 306 Ga. 240,

243 (2) (830 SE2d 129) (2019) (same). As a result, “it is highly

probable that the trial court’s alleged error in failing to comply with

OCGA § 17-8-75 did not contribute to the verdicts.” (Citation and

punctuation omitted.) Dobbins, 309 Ga. at 169 (3).

     (b) Gobert also argues that the trial court abused its discretion

by denying his motion for mistrial after the prosecutor’s closing

argument referred to information not in the record. We disagree.

     “It is within the sound discretion of the trial court to grant or

deny a motion for mistrial, and such ruling will not be disturbed

unless it resulted from a manifest abuse of discretion.” (Citation and

punctuation omitted.) Jordan v. State, 303 Ga. 709, 713 (4) (814

SE2d 682) (2018). “When determining whether the trial court

abused its discretion, [this Court will] consider [the allegedly

improper statement], other evidence against the accused, and the

                                  17
actions of the trial court and counsel dealing with the impropriety.”

(Citation omitted.) Taylor v. State, 303 Ga. 225, 229 (3) (811 SE2d

286) (2018). And when considering requests for mistrial during

closing arguments, “a closing argument is to be judged in the context

in which it is made.” (Citation omitted.) Stephens v. State, 307 Ga.

731, 737 (3) (838 SE2d 275) (2020).

     As discussed above, even though the closing arguments were

not transcribed, both parties agree on the general substance of the

comments made. As detailed above, the trial court instructed the

jury that nothing said by the lawyers during opening and closing

remarks is evidence and further explained Putnam’s Fifth

Amendment privilege against self-incrimination to the jury. Before

and after the trial court gave this instruction, Gobert objected that

this instruction was not enough to cure the harm done by the

prosecutor’s statements and moved for a mistrial. Under these

circumstances, especially considering the instructions given by the

trial court and the strong evidence against Gobert, the trial court

did not abuse its discretion by denying Gobert’s motion for a

                                 18
mistrial. See Stephens, 307 Ga. at 737 (3). Accordingly, this

enumeration fails.

     Judgment affirmed. All the Justices concur.




                                19